Case 1:19-mj-03196-JG Document 1 Entered on FLSD Docket 07/30/2019 Page 1 of 2

é

¥oe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 1Q “fay Q219 lo -Goooman
UNITED STATES OF AMERICA :

Vv.

CARLOS GALARRETA,

Defendant.
/

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United States
Attomey’s Office Prior to August 9, 2013 (Mag. Judge Alicia Valle)? | Yes _X No

2. Did this matter originate from a matter pending in the Northern Region of the United States
Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _ Yes X No
}

Respectfully submitted,

ARIANA FAJARDO ORSHAN

on S| ORNEY
\ ai

Eli S. Rubin

Assistant United States Attorney
99 N.E. 4" Street

Miami, Florida 33132

Tel (305) 961-9247

Fax (305) 530-7976

Email: Eli.Rubin@usdoj.gov

 
AO 91 (Reg. 6/86] ciitinal Compirat Kosa RoBrNent 1 Entered on FLSD Docket 07/30/2019 Page 2 of 2

=~

Se ¥

 

United States District Court

 

SOUTHERN DISTRICT OF FLORIDA
UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT
CARLOS GALARRETA

CASE NUMBER: | q- My 0 St - Go0dmos

I, the undersigned complainant, being duly sworn, state the following is true and correct to the best of my
knowledge and belief. On or about July 26, 2019, at Miami International Airport, in Miami-Dade County, in the
Southern District of Florida, and elsewhere, the defendant, CARLOS GALARRETA, did knowingly and
intentionally import into the United States, from a place outside thereof, a Schedule II controlled substance,
that is, 500 grams or more of a mixture and substance containing cocaine, in violation of Title 21, United
States Code, Sections 952(a) and 960(b)(2); and did knowingly and intentionally possess, with the intent to
distribute a Schedule II controlled substance, that is, 500 grams or more of a mixture and substance
containing cocaine, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).

| further state that | am a Special Agent and that this complaint is based on the following facts:

On or about July 26, 2019, the defendant, CARLOS GALARRETA, arrived at Miami International Airport aboard
Avianca Airlines Flight #962 from Lima, Peru. After being admitted into the United States by U.S. Customs
and Border Protection, the defendant presented himself and his luggage to U.S. Customs and Border
Protection for examination. During a secondary examination, U.S. Customs and Border Protection Officers
discovered two packages of a white powdery substance sewn into the soles of the shoes CALARRETA was
wearing and six additional packages within the baggage that GALARRETA identified as belonging to him. A
field test of the substance proved positive for the presence of cocaine. The total estimated weight of the

cocaine was approximately 1.625 kilograms.
Lo a“ Y a

CHRISTOPHER G. RODRIGUEZ, SPECIAL AGENT
HOMELAND SECURITY INVESTIGATIONS
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT

Sworn to before me, and subscribed in my presence,

JULY 27, 2019 at
Date

 

JONATHAN GOODMAN

UNITED STATES MAGISTRATE JUDGE we
Name and Title of Judicial Officer Sigrlatuye’of Judicial Officer

Vo Avo Ci gu Mino
JS. Mog blode TGk

 
